CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of Vanguard Specialized Funds of our reports dated March 14, 2017, relating to the financial statements and financial highlights, which appear in Vanguard Dividend Appreciation Index Fund, Vanguard Dividend Growth Fund, Vanguard Energy Fund, Vanguard Health Care Fund, Vanguard Precious Metals and Mining Fund and Vanguard REIT Index Fund's Annual Reports on Form N- CSR for the year ended January 31, 2017. We also consent to the references to us under the headings Financial Statemen ts, Independent Registered Public Accounting Firm an d Financial Highlight s in such Registration Statement. /s/PricewaterhouseCoopers LLP Philadelphia, Pennsylvania September 22, 2017
